DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 is considered by the examiner.

Claim Objections
Claims 4, 5, 6, 8 and 19 are objected to because of the following informalities:  
Regarding claims 4 and 5, the claims both use the phrase “synthetic material-based material”, however, both recitations of “material” are not needed. It is suggested that the phrase be amended to “synthetic based material”. 
Regarding claim 6, the phrase “synthetic material” should be amended to be consistent with the terminology used in claims 4 and 5. 
Regarding claim 8, insert the word “further” prior to “comprising” in line 1 to clearly demonstrate an additional feature is being recited by the dependent claim. 
Regarding claim 19, change the word “it” to read “coated panel” so it is clear that the coated panel is being further limited to a floor panel. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, 14, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “or substantially consists thereof” with respect to the amount of thermoplastic material in the substrate is indefinite. It is unclear what amount of thermoplastic is required in the substrate to meet the limitation “substantially consists thereof”, and the specification does not provide any guidance. 
Regarding claim 3, the phrase “wherein the substrate substantially or entirely consists of polyvinyl chloride or polyethylene” is indefinite.  It is unclear what amount of either polyvinyl chloride or polyethylene is required in the substrate to meet the limitation “substantially or entirely consists of”, and the specification does not provide any guidance.
Regarding claim 10, the limitation reciting “wherein material of the transparent or translucent synthetic material layer remains present in deeper structural parts of the top layer” is indefinite. Claim 9, from which claim 10 depends, requires a structure and/or relief at a surface of the coated panel, however, there is no recitation of depth of the structure and/or relief to clarify what is meant by “deeper structural parts of the top layer”. It is not clear what “deeper” is in reference to regarding the claimed invention. 
Regarding claim 14, the limitation reciting “wherein the synthetic material of the transparent or translucent synthetic material layer is a foamed material” is indefinite. 
First, there is insufficient antecedent basis for “the synthetic material”. 
Second, it is unclear what is meant by “foamed material” and whether a foamed material would be capable of being transparent or translucent. The instant specification does not provide much in the way of direction as to what constitutes a “foamed material”. In paragraph [0012] of the pg-pub, the specification discloses that “any foamable synthetic material can be applied”, wherein PVC is listed as an example of a foamable synthetic material. The final line of paragraph [0012] states “It is clear that the synthetic material concerned in the final panel does not necessarily have to be foamed, however, preferably this is the case indeed at least for a portion and still better for the major portion of this synthetic material”. 
It is not clear whether the transparent or translucent synthetic material layer is a foam layer as conventionally known, and if so, whether a foam layer would be transparent or translucent; or if the claimed “foamed layer” is a synthetic layer with a foaming or blowing agent incorporated therein. 
Regarding claim 15, the phrase “the synthetic material” lacks sufficient antecedent basis. 
Regarding claim 17, the phrase “free from material sheets” is indefinite as it is unclear what types of sheets are included in the very broad recitation of “material sheets”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.





Claim(s) 1, 2, 3, 4, 5, 9, 11, 15, 17 and 19  is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US 2002/0136862; cited on IDS).
Regarding claims 1, 2, 3, 4, 5, 15 and 19, Dong et al. teaches a decorative laminate (coated panel) used for flooring, wherein the decorative laminate is comprised of a substrate (106) of reinforced polymer, preferably glass reinforced polyvinyl chloride, a decorative layer (101; top layer includes a printed motif) formed directly or indirectly on the substrate (106), and a transparent overlay layer (102; transparent or translucent synthetic material layer) of clear PVC provided above the decorative layer (101; printed motif) (Figure 1; [0002-0011, 0018-0090]). 
Dong et al. teaches that the substrate is preferably glass reinforced polyvinyl chloride (synthetic material-based material that includes other material as a filling agent) ([0066-0068]), and polyvinyl chloride is disclosed by the Applicant as being a waterproof material used for the substrate in the third embodiment recited by the instant claims (see pg-pub of instant application [0063-0069]), therefore, the glass reinforced polyvinyl chloride taught by Dong et al. would inherently be waterproof. 
Regarding claim 9, Dong et al. teaches all the limitations of claim 1 above, and further teaches that the laminate (coated panel) can be embossed prior to cooling in order to provide a decorative or textured surface ([0109]). 
Regarding claim 11, Dong et al. teaches all the limitations of claim 1 above, and further teaches that the decorative layer (101; top layer includes a printed motif) can be comprised of a PVC carrier (one or more priming layers) comprising the printed pattern (printed motif) thereon ([0022-0032]). 
Regarding claim 17, Dong et al. teaches all the limitations of claim 1 above, and the reference further does not teach or recite that the transparent overlay layer (102; transparent or translucent synthetic material layer) comprises cellulose fibers ([0034-0051, 0069-0090]), thus meeting the limitation “and/or substantially free from cellulose fibers”. 

Claim(s) 1, 2, 3, 9 and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 5,763,048; cited on IDS).
Regarding claims 1, 2, 3 and 19, Takahashi teaches a matte decorative sheet (7; coated panel) used for flooring, comprising a polyvinyl chloride substrate (1); a print layer (2; top layer/ printed motif) printed directly on the substrate; and a transparent protective layer (6; transparent or translucent synthetic material layer) (Figure 1, col. 2 Ln. 1-17, col. 2 Ln. 49-col. 4 Ln. 5, col. 6 Ln. 68-66). Polyvinyl chloride is disclosed by the Applicant as being a waterproof material used for the substrate in the third embodiment recited by the instant claims (see pg-pub of instant application [0063-0069]), therefore, the polyvinyl chloride substrate taught by Takahashi would inherently be waterproof. 
Regarding claim 9, Takahashi teaches all the limitations of claim 1 above, and further teaches that irregularities of the surface of the protective layer (i.e. structure or relief) from the presence of fine particles offers a matte effect (col. 7 Ln. 1-3). 

Claim(s) 1, 2, 3, 9, 11, 12, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hardwick (US 2004/0146695; cited on IDS).
Regarding claims 1, 2, 3 and 19, Hardwick teaches a flooring tile comprising a polyvinyl chloride substrate (14); a print film (16; top layer) including a print layer (22; printed motif) printed directly or indirectly on the substrate; and a top coat layer (18; transparent or translucent synthetic material layer) (Figure 2; [0029-0030]). 
Polyvinyl chloride is disclosed by the Applicant as being a waterproof material used for the substrate in the third embodiment recited by the instant claims (see pg-pub of instant application [0063-0069]), therefore, the polyvinyl chloride substrate taught by Hardwick would inherently be waterproof. 
Regarding claim 9, Hardwick teaches all the limitations of claim 1 above, and further teaches that the top coat layer (18) can be a textured decorative coating (structure or relief at a surface) comprising particulates ([0024]). 
Regarding claims 11 and 12, Hardwick teaches all the limitations of claim 1 above, and further teaches that the print film (16; top layer) additionally comprises a base color layer (20; one or more priming layers) including pigments (Figure 1; [0029-0030]). 
Regarding claim 17, Hardwick teaches all the limitations of claim 1 above, and the reference further does not teach or recite that the t top coat layer (18; transparent or translucent synthetic material layer) comprises cellulose fibers ([0029-0030]), thus meeting the limitation “and/or substantially free from cellulose fibers”.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 10, 12, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong et al. (US 2002/0136862; cited on IDS).
Regarding claim 6, Dong et al. teaches all the limitations of claim 4 above, and further teaches that the glass reinforced polyvinyl chloride can contain from about 5% to about 80%, preferably about 10% to about 40% by weight of reinforcing material ([0067-0073]), overlapping the claimed range recited in claim 6. It has been held in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). 
Regarding claim 7, Dong et al. teaches all the limitations of claim 1 above, and further teaches the thicknesses for the overlay (transparent or translucent layer) and the ink printed PVC (priming) layer ([0022-0051]), however, the reference does not teach the thickness range for the substrate (106) as disclosed by the Applicant. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the thicknesses of the substrate (106) based upon the desired overall thickness for the flooring.
Regarding claim 10, Dong et al. teaches all the limitations of claim 9 above, and while the reference does not expressly teach that the transparent overlay layer (102; transparent or translucent synthetic material layer) remains present in deeper structural parts of the top layer, such a feature would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The transparent overlay layer (102; transparent or translucent synthetic material layer) is used to provide wear resistance, UV stability, color stability, scratch resistance and optical clarity ([0042]), therefore, one of ordinary skill in the art would recognize the benefits to ensuring that the transparent overlay layer (102; transparent or translucent synthetic material layer) remained present in the deeper structural parts of the embossed pattern to maintain the structural integrity and protective nature of the transparent overlay layer (102; transparent or translucent synthetic material layer) to the decorative laminate (coated panel). 
Regarding claim 12, Dong et al. teaches all the limitations of claim 11 above. Dong et al. teaches that that the decorative layer (101; top layer includes a printed motif)  is comprised of a PVC layer (priming layer) that is printed with ink (printed motif) to form a desired image, such as wood-grain, and further teaches that the decorative layer can be a reverse print layer applied to a solid colored secondary film layer to create the desired image, such as wood grain, tile, marble or the like ([0023-0030]). It would have been obvious to one of ordinary skill in the art at the time of the invention that the PVC layer (priming layer) underlying the ink could be colored to provide a background to the printed image based upon the desired appearance of the overall product.
Regarding claim 13, Dong et al. teaches all the limitations of claim 1 above, and further teaches that the decorative layer (101; top layer includes a printed motif) comprised of PVC layer (priming layer) that is printed with ink (printed motif) has a thickness of 0.002-0.08” (converts to 0.05-0.232mm) ([0022-0032]), the reference does not expressly teach that the weight of the layer ranges between 100 and 400 grams per square meter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of the decorative layer (101; top layer includes a printed motif) to be within the claimed range based on the desired thickness of the flooring and support required for the ink printed design. 
Regarding claim 18, Dong et al. teaches all the limitations of claim 1 above, and further teaches that the decorative layer (101; top layer includes a printed motif) comprised of PVC layer (priming layer) that is printed with ink (printed motif) has a thickness of 0.002-0.08” (converts to 0.05-0.232mm) ([0022-0032]), overlapping the claimed range. It has been held in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong et al. (US 2002/0136862; cited on IDS) in view of Miller (US 7,243,469; cited on IDS).
Regarding claim 8, Dong et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the decorative laminate comprises mechanical coupling structures. Miller et al. teaches a board-shaped decorated floor panel (coated panel) comprising a fiberboard core layer (substrate), a decorative layer (top layer) on top of the substrate layer, wherein the decorative layer comprises a color pattern or any desired aesthetic appearance (motif) and a wear layer (transparent or translucent synthetic material layer) over the decorative layer (col. 2 Ln. 57-col. 4 Ln. 35, col. 7 Ln. 55-60; Figure 1-3). In Figure 5, Miller et al. demonstrates how the individual floor panels can be assembled to form a complete flooring system by means of interlocking with adjacently placed panels through tongue and groove connections (mechanical coupling structures; col. 7 Ln. 30-50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to look to the interlocking tongue and groove connections (mechanical coupling structures) taught by Miller et al. and incorporate them into the decorative laminate flooring taught by Dong et al. to easily interlock panels such that the tongue and groove engagements are not visible after panels are assembled, creating a seamless and aesthetically pleasing flooring (see Miller et al. col. 2 Ln. 15-21, col. 7 Ln. 30-65). 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong et al. (US 2002/0136862; cited on IDS) in view of Zornes US 2004/0221529).
Regarding claim 14, Dong et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the transparent overlay layer (102; transparent or translucent synthetic material layer) is a foamed material. 
Zornes teaches a modular building structure comprising floor panels, wherein the panel is comprised of a transparent polyimide foam that can be foamed in place for installation and repair ([0175-179]). The transparent polyimide foam is stable, easily molded and its density is able to be controlled based on the desired density for a given application ([0175-0179]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transparent overlay layer (102; transparent or translucent synthetic material layer) of the decorative laminate taught by Dong et al. to include the transparent polyimide foam taught by Zornes to allow for easy molding and density control of the overlay layer. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong et al. (US 2002/0136862; cited on IDS) in view of Chen (US 2007/0283648).
Regarding claim 16, Dong et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the decorative layer (101; top layer includes a printed motif) is comprised of UV cured inks. 
Chen teaches methods for decorating surfaces of laminated floors, wherein the laminated flooring comprises a substrate made from a variety of natural and/or synthetic materials, including thermoplastics ([0039-0047]). EB-curable or UV-curable inks are used for printing on the laminated flooring, wherein such inks are advantageous due to little to no VOC emission, high curing speed, not dried by heat and excellent resistance and wear properties ([0056]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize UV curable inks as taught by Chen for the decorative layer of the decorative laminate taught by Dong et al. for their excellent resistance and wear properties. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785